Opinion by
Ekwall, J.
From the testimony of the president of the importing firm it appeared that he personally purchased this merchandise in Guatemala and that the price shown on the invoice is the price actually paid and that he instructed the customs broker to make entry on the basis of the consular invoice. He further stated that he had been dealing in hides for a period of approximately 15 years and that since the outbreak of the war very little information about foreign markets could be obtained and that he knew of no one buying Guatemala hides. An agent of the customs broker who made entry testified that he showed the invoice to the Government examiner before making entry -but as he had no submission sheet to support his last entered value, examiner could give him no information, and that as his firm was being urged to remove the merchandise from the wharf, the entry was rushed through the customhouse and he therefore had not the time to make formal request for information from Government examiner. The record showed that an appeal was taken for reappraisement and it wasjsub-mitted upon stipulation by both parties, ás a result of which the appraiser’s original finding of values was held to be erroneous, although the final appraised values were somewhat higher than the entered values (Reap. Dec. 5862). On the record presented the court was satisfied that the entry was made without intention to defraud the Government. The petition was therefore granted.